—In an action to *385recover damages for injury to property, the defendants appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 9, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff brought this action to recover damages for injury to property after her guide dog was injured while accompanying her as a passenger in a van owned and operated by the defendant Access-A-Ride. The defendants moved for summary judgment dismissing the complaint, inter alia, on the ground that the plaintiff had not suffered any damages. Contrary to the defendants’ contention, the Supreme Court properly denied their motion. In an action such as this, the plaintiff’s damages include the loss of use of the guide dog for the time she was deprived of its use (see Mountain View Coach Lines v Storms, 102 AD2d 663, 665; see also Blauvelt v Cleveland, 198 App Div 229; Stettner v Graubard, 82 Misc 2d 132).
The defendants’ remaining contentions are without merit. Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.